DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first action on the merits in response to application #16/529,984 filed on 08/02/2019 in which claims 1-23 have been presented for prosecution.
Priority   
As required by M.P.E.P. 201.14(e), acknowledgement is made of applicant's claim for priority based on US provisional applications #62/747,696, filed on 10/19/2018 and 62/801,210, filed on 02/05/2019.
Information Disclosure Statement
The information disclosure statement (IDS) filed on 08/02/2019 has been considered and placed of record. An initialed copy is attached herewith.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-23 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al., (Johnson) USPAT USPAT 9,941,718 in view of JP-2009146657(hereinafter “Ref 1”).
Regarding claim 1: Johnson discloses and shows in Figs. 1-9: A battery pack(30) for use with an electrically powered tool(34), the battery pack comprising: a housing(42) defining a generally hollow interior(see Figs. 26,29-30); at least one lithium (46)(see Figs. 13-19) disposed in the hollow interior defined in the housing(42)(see col. 5, lines 61-col. 7, line 11); an interface(60) for electrically connecting the battery pack(30) to at least one of a tool(34) and a charger(38) (col. 6, lines 55-67).
Johnson discloses all the claimed invention except for expressly stating that the lithium cell(s) (46) is/are solid-state electrolyte battery cell(s).
Ref 1 discloses factual evidence of a thin-type lithium solid electrolyte battery(Fig. 1).
Johnson and Ref 1 are battery analogous art. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the battery pack of Johnson by substituting the lithium solid electrolyte battery of Ref 1 since it was known in the art that lithium solid state battery present many advantages including reduction of warpage, strains or cracks and they further present high capacity and high voltage that Abstract)..
Accordingly claim 1 would have been obvious.
Regarding claim 12: Johnson discloses and shows in Figs. 1-9 a system comprising: at least one of an electrically powered device(34) and a charger(38); a battery pack(30) including a housing(42) defining a generally hollow interior(see Figs. 26,29-30);, at least one lithium (46) battery cell disposed in the hollow interior defined in the housing(42)(see col. 5, lines 61-col. 7, line 11), and an interface(60) for connecting the battery pack(30) to both the electrically powered device(34) and the charger(38), separately(col. 6, lines 55-67).
Johnson discloses all the claimed invention except for expressly stating that the lithium cell(s) (46) is/are solid-state electrolyte battery cell(s).
Ref 1 discloses factual evidence of a thin-type lithium solid electrolyte battery(Fig. 1).
Johnson and Ref 1 are battery analogous art. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the battery pack of Johnson by substituting the lithium solid electrolyte battery of Ref 1 since it was known in the art that lithium solid state battery present many advantages including reduction of warpage, strains or cracks and they further present high capacity and high voltage that increases the charging/discharging capacity while having reliability and safety since they use electrolyte free solution, as per the teachings of Ref 1(Abstract).
Accordingly claim 12 would have been obvious.
Regarding claims 13 and 2, Johnson discloses all the claimed invention as set forth and discussed above in claim 1 and respectively claim 12. Ref 1 further discloses and shows in Fig. 1, wherein the lithium solid state electrolyte battery cell includes a positive electrode(2), a negative electrode(5), and a solid electrolyte(SE)(see Ref. 1, Fig. 1).
Regarding claims 14 and 3, Johnson discloses all the claimed invention as set forth and discussed above in claim 2 and respectively claim 13. Ref 1 further discloses and shows in Fig. 1, wherein the cell further includes a separator(SE with spacer ; see Fig. 1) and the separator includes a microporous film(fine grain size particle SE).
Regarding claims 19-20 and 4, Johnson discloses all the claimed invention as set forth and discussed above in claim 1 and respectively claim 12. Ref 1 further discloses and shows in Fig. 1, wherein the battery pack further comprising: electronic circuitry(discharge resistance not labeled in Fig. 1) to control charging or discharging of the cell.
Regarding claim 8, Johnson in view of Ref 1 discloses all the claimed invention as set forth and discussed above in claim 1. Johnson further discloses, wherein the interface(60) includes electrical contacts(terminal assembly 86 which includes positive terminal 98 and ground terminal 102; Figs. 1-5, 7, 13-14 and 17-20; col. 7, lines 39-46) for transferring electrical power from the battery pack(30)(in case of discharge) or electrical power(in case of charging from charger 38) to the battery pack(30).
Regarding claims 9 and 21, Johnson in view of Ref 1 discloses all the claimed invention as set forth and discussed above in claim 1 and respectively claim 12. Johnson further discloses, wherein the battery pack comprises at least two battery cells(46a,..,46e; see Figs. 1-9) and the two battery cells are configured in a series arrangement(see col. 6, lines 1-14).
Regarding claims 10 and 22, Johnson in view of Ref 1 discloses all the claimed invention as set forth and discussed above in claim 1 and respectively claim 12. Johnson further discloses, (46a,..,46c; see Figs. 13-20) and the two battery cells are configured in a parallel arrangement(col. 6, lines 10-14 and 37-46).
Regarding claims 11 and 23, Johnson in view of Ref 1 discloses all the claimed invention as set forth and discussed above in claim 1 and respectively claim 12. Johnson further discloses, wherein the battery pack(30) comprises a plurality of battery cells(46A…46E) and a first portion(46A,46B,46C) of the plurality of battery cells are configured in a series arrangement(Fig. 20) and a second portion(46D,46E) of the plurality of battery cells are configured in a parallel arrangement(see Fig. 20) (col. 6, lines 37-46).
Regarding claims 5 and 15, Johnson in view of Ref 1 discloses all the claimed invention as set forth and discussed above in claim 1 and respectively claim 12. Johnson further discloses, wherein the battery pack(30) can supply an average discharge current of at least 10 A(note-an average discharge current of  approximately 20A is at least greater than 10A; see col. 10, lines 53-59).
Regarding claims 6 and 16, Johnson in view of Ref 1 discloses all the claimed invention as set forth and discussed above in claim 1 and respectively claim 12. Johnson further discloses, wherein the battery pack(30) exhibits an ampere-hour capacity of at least 1 Ah(note- the battery pack 30 can supply an average discharge current that is equal to or greater than approximately 20 A, and can have an ampere-hour capacity of approximately 3.0 A-h which meets the limitation of, “at least 1Ah”, see col. 10, lines 53-59).
Regarding claims 7 and 17, Johnson in view of Ref 1 discloses all the claimed invention as set forth and discussed above in claim 1 and respectively claim 12. Johnson further discloses, wherein the battery pack(30) provides a peak output voltage within a range of from 3V to 120V(note- the battery pack 30 may have another nominal battery voltage, such as, for example, 9.6V, 12V, 14.4V, 24V, etc., to power the electrical equipment and be charged by the battery charger 38; see col. 6, lines 1-14).
Regarding claim 18, Johnson in view of Ref 1 discloses all the claimed invention as set forth and discussed above in claim 1. Johnson further discloses, wherein the electrically powered device((34); Fig. 11A) is selected from the group consisting of rotary drivers, drills, saws, grinders, blowers, press tools, rotary hammers, lights, lawn mowers, lawn trimmers, edgers, hedge trimmers, and snow blowers.

    PNG
    media_image1.png
    589
    859
    media_image1.png
    Greyscale

Citation of Prior Art
For a list of related prior art references not mentioned above but disclose related apparatus or method, see Form PTO-892.
USPATs  9,583,793 and 9,406,915 discloses the general state of the art regarding power tool systems.
USPATs 9,871,484 and 7,273,159 discloses the general state of the art regarding cordless power tool systems.
JP06295743 discloses the general state of the art regarding a solid lithium electrolyte battery for electric apparatus.
USPAT 4,826,743 discloses the general state of the art regarding a tri lithium phosphide battery electrolyte for lithium solid-state battery.
USPAT 4,447,379 discloses the general state of the art regarding production of ceramic lithium nitride.
USPAT 7,592,773 to Pellenc discloses the general state of the art regarding a portable self-contained electric power tool.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M'BAYE DIAO whose telephone number is (571)272-6127.  The examiner can normally be reached on M-F; 9:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DREW A DUNN can be reached on 571-272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


M'BAYE DIAO
Primary Examiner
Art Unit 2859



/M BAYE DIAO/Primary Examiner, Art Unit 2859                                                                                                                                                                                                        June 14, 2021